Order entered July 21, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00016-CV

            NANCY RANGEL AND ALL OTHER OCCUPANTS, Appellants

                                            V.

                 MCMACKIN-BEAM REVOCABLE TRUST, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-05738-B

                                        ORDER

      On April 10, 2015, appellant filed a document titled “Amended Appellant Reply Brief &

Request of a Motion for Relief from Trial Court Proceedings.” This motion and any other

pending motions filed by appellant are hereby DENIED.




                                                   /s/   DAVID EVANS
                                                         JUSTICE